Exhibit 10.5

 

 

EXECUTION VERSION

 

 

GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

MC-FIVE MILE COMMERCIAL MORTGAGE FINANCE LLC,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of July 1, 2015

 

Series 2015-GC32



 



 

 

 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of July 1, 2015,
is between GS Mortgage Securities Corporation II, a Delaware corporation, as
purchaser (in such capacity, the “Purchaser”), and MC-Five Mile Commercial
Mortgage Finance LLC, a Delaware limited liability company, as seller (the
“Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
July 1, 2015 (the “Pooling and Servicing Agreement”), among GS Mortgage
Securities Corporation II, as depositor (in such capacity, the “Depositor”),
Midland Loan Services, a Division of PNC Bank, National Association, as master
servicer (the “Master Servicer”), CWCapital Asset Management LLC, as special
servicer (the “Special Servicer”), Park Bridge Lender Services LLC, as operating
advisor, Wells Fargo Bank, National Association, as certificate administrator
(in such capacity, the “Certificate Administrator”) and as trustee (in such
capacity, the “Trustee”), pursuant to which the Purchaser will transfer the
Mortgage Loans (as defined herein), together with certain other mortgage loans,
to a trust fund and certificates representing ownership interests in the
Mortgage Loans, together with the other mortgage loans, will be issued by the
trust fund (the “Trust Fund”). In exchange for the Mortgage Loans and the other
mortgage loans, the Trust Fund will issue to or at the direction of the
Depositor certificates to be known as GS Mortgage Securities Trust 2015-GC32,
Commercial Mortgage Pass-Through Certificates, Series 2015-GC32 (collectively,
the “Certificates”). For purposes of this Agreement, “Mortgage Loans” refers to
the mortgage loans listed on Exhibit A and “Mortgaged Properties” refers to the
properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage File. The
Seller does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse (except as otherwise specifically set forth herein), all of its
right, title and interest in and to the Mortgage Loans identified on Exhibit A
to this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-Off
Date, notwithstanding anything herein to the contrary (excluding payments of
principal, interest and other amounts due and payable on the Mortgage Loans on
or before the Cut-Off Date and excluding any Loan Seller Defeasance Rights and
Obligations with respect to the Mortgage Loans). Upon the sale of the Mortgage
Loans, the ownership of each related Note, the Seller’s interest in the related
Mortgage represented by the Note and the other contents of the related Mortgage
File will be vested in the Purchaser and immediately thereafter the Trustee, and
the ownership of records and documents with respect to each Mortgage Loan
prepared by or which come into the possession of the Seller shall immediately
vest in the Purchaser and immediately thereafter the Trustee. The Purchaser will
sell certain of the Certificates (the “Public Certificates”) to the underwriters
(the “Underwriters”) specified in the Underwriting Agreement, dated as of July
16, 2015 (the “Underwriting Agreement”), between the Purchaser and the
Underwriters, and the Purchaser will sell certain of the Certificates (the
“Private Certificates”) to the initial purchasers (the “Initial Purchasers” and,
collectively with the Underwriters, the “Dealers”) specified in the Purchase
Agreement, dated as of July 16, 2015 (the “Certificate Purchase Agreement”),
between the Purchaser and Initial Purchasers.

 

 

 

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $68,493,136.47, plus
accrued interest on the Mortgage Loans from and including July 1, 2015 to but
excluding the Closing Date (but subject to certain post-settlement adjustment
for expenses incurred by the Underwriters and the Initial Purchasers on behalf
of the Depositor and for which the Seller is specifically responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2     Books and Records; Certain Funds Received After the Cut-Off
Date. From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage and each Note shall be transferred to the Trustee subject
to and in accordance with this Agreement. Any funds due after the Cut-Off Date
in connection with a Mortgage Loan received by the Seller shall be held in trust
on behalf of the Trustee (for the benefit of the Certificateholders) as the
owner of such Mortgage Loan and shall be transferred promptly to the Certificate
Administrator. All scheduled payments of principal and interest due on or before
the Cut-Off Date but collected after the Cut-Off Date, and all recoveries and
payments of principal and interest collected on or before the Cut-Off Date (only
in respect of principal and interest on the Mortgage Loans due on or before the
Cut-Off Date and principal prepayments thereon), shall belong to, and shall be
promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a) The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver to or deposit with (or cause to be delivered to
or deposited with) the Custodian (on behalf of the Trustee), with copies to be
delivered to the Master Servicer and the Special Servicer, respectively, on the
dates set forth in Section 2.01 of the Pooling and Servicing Agreement, all
documents, instruments and agreements required to be delivered by the Purchaser,
or contemplated to be delivered by the Seller (whether at the direction of the
Purchaser or otherwise), to the Custodian, the Master Servicer and the Special
Servicer, as applicable, with

 



-2-

 

 

respect to the Mortgage Loans under Section 2.01 of the Pooling and Servicing
Agreement, and meeting all the requirements of such Section 2.01 of the Pooling
and Servicing Agreement; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.

 

With respect to letters of credit, the Seller shall deliver to the Master
Servicer and the Master Servicer shall hold the original (or copy, if such
original has been submitted by the Seller to the issuing bank to effect an
assignment or amendment of such letter of credit (changing the beneficiary
thereof to the Trust (in care of the Master Servicer) that may be required in
order for the Master Servicer to draw on such letter of credit on behalf of the
Trust in accordance with the applicable terms thereof and/or of the related Loan
Documents)) and the Seller shall be deemed to have satisfied any such delivery
requirements by delivering with respect to any letter(s) of credit a copy
thereof to the Custodian together with an Officer’s Certificate of the Seller
certifying that such document has been delivered to the Master Servicer or an
Officer’s Certificate from the Master Servicer certifying that it holds the
letter(s) of credit pursuant to Section 2.01(b) of the Pooling and Servicing
Agreement. If a letter of credit referred to in the previous sentence is not in
a form that would allow the Master Servicer to draw on such letter of credit on
behalf of the Trust in accordance with the applicable terms thereof and/or of
the related Loan Documents, the Seller shall deliver the appropriate assignment
or amendment documents (or copies of such assignment or amendment documents if
the Seller has submitted the originals to the related issuer of such letter of
credit for processing) to the Master Servicer within 90 days of the Closing
Date. The Seller shall pay any costs of assignment or amendment of such
letter(s) of credit required in order for the Master Servicer to draw on such
letter(s) of credit on behalf of the Trust and shall cooperate with the
reasonable requests of the Master Servicer or the Special Servicer, as
applicable, in connection with effectuating a draw under any such letter of
credit prior to the date such letter of credit is assigned or amended in order
that it may be drawn by the Master Servicer on behalf of the Trust.

 

(b)          the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date: (i) a copy of the Mortgage File; (ii) all documents and
records not otherwise required to be contained in the Mortgage File that (A)
relate to the origination and/or servicing and administration of the Mortgage
Loans, (B) are reasonably necessary for the ongoing administration and/or
servicing of the Mortgage Loans (including any asset summaries related to the
Mortgage Loans that were delivered to the Rating Agencies in connection with the
rating of the Certificates) or for evidencing or enforcing any of the rights of
the holder of the Mortgage Loans or holders of interests therein and (C) are in
the possession or under the control of the Seller; and (iii) all unapplied
Escrow Payments and reserve funds in the possession or under control of the
Seller that relate to the Mortgage Loans, together with a statement indicating
which Escrow Payments and reserve funds are allocable to each Mortgage Loan,
provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.

 



-3-

 

 

(c)          With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the Special Servicer, and the Master Servicer shall use reasonable efforts
in accordance with the Servicing Standard to acquire such replacement comfort
letter, if necessary (or to acquire any such new document or acknowledgement as
may be contemplated under the existing comfort letter), and the Master Servicer
shall, as soon as reasonably practicable following receipt thereof, deliver the
original of such replacement comfort letter, new document or acknowledgement, as
applicable, to the Custodian for inclusion in the Mortgage File.

 

SECTION 4     Treatment as a Security Agreement. Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans. The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5     Covenants of the Seller. The Seller covenants with the Purchaser
as follows:

 

(a)          it shall cause Anderson McCoy & Orta, P.C. to record and file in
the appropriate public recording office for real property records or UCC
financing statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), each related assignment of Mortgage and assignment of
assignment of leases, rents and profits and each related UCC-3 financing
statement referred to in the definition of Mortgage File from the Seller to the
Trustee as and to the extent contemplated under Section 2.01(c) of the Pooling
and Servicing Agreement. All out of pocket costs and expenses relating to the
recordation or filing of such assignments, assignments of Mortgage and financing
statements shall be paid by the Seller. If any such document or instrument is
lost or

 



-4-

 

 

returned unrecorded or unfiled, as the case may be, because of a defect therein,
then the Seller shall prepare or cause the preparation of a substitute therefor
or cure such defect or cause such defect to be cured, as the case may be, and
the Seller shall record or file, or cause AMO to record or file, such substitute
or corrected document or instrument or, with respect to any assignments that the
Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver such substitute or corrected document or instrument to the
Custodian (or, if the Mortgage Loan is then no longer subject to the Pooling and
Servicing Agreement, the then holder of such Mortgage Loan);

 

(b)          as to each Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Custodian a
copy of the original certified by the Seller to be a true and complete copy of
the original thereof submitted for recording. The Seller shall cause each
assignment referred to in Section (5)(a) above that is recorded and the file
copy of each UCC-3 assignment referred to in Section (5)(a) above to reflect
that it should be returned by the public recording or filing office to the
Custodian or its agent following recording (or, alternatively, to the Seller or
its designee, in which case the Seller shall deliver or cause the delivery of
the recorded/filed original to the Custodian promptly following receipt);
provided that, in those instances where the public recording office retains the
original assignment of Mortgage or assignment of Assignment of Leases, the
Seller shall obtain therefrom and deliver to the Custodian a certified copy of
the recorded original. On a monthly basis, at the expense of the Seller, the
Custodian shall forward to the Master Servicer a copy of each of the
aforementioned assignments following the Custodian’s receipt thereof;

 

(c)          it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans to the Master
Servicer, including effectuating the transfer of any letters of credit with
respect to any Mortgage Loan to the Master Servicer on behalf of the Trustee for
the benefit of Certificateholders. Prior to the date that a letter of credit
with respect to any Mortgage Loan is transferred to the Master Servicer, the
Seller will cooperate with the reasonable requests of the Master Servicer or the
Special Servicer, as applicable, in connection with effectuating a draw under
such letter of credit as required under the terms of the related Loan Documents;

 

(d)          the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;

 

(e)          if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the

 



-5-

 

 

Seller Information in the Prospectus Supplement dated July 17, 2015 relating to
the Public Certificates, the annexes and exhibits thereto and the DVD delivered
therewith, or the Offering Circular dated July 17, 2015 relating to the Private
Certificates, the annexes and exhibits thereto and the DVD delivered therewith
(collectively, the “Offering Documents”), or causes there to be an omission to
state therein a material fact with respect to the Seller Information required to
be stated therein or necessary to make the statements therein with respect to
the Seller Information, in the light of the circumstances under which they were
made, not misleading, then the Seller shall promptly notify the Dealers and the
Depositor. If as a result of any such event the Dealers’ legal counsel
determines that it is necessary to amend or supplement the Offering Documents in
order to correct the untrue statement, or to make the statements therein, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, not misleading, or to make the Offering Documents in compliance with
applicable law, the Seller shall (to the extent that such amendment or
supplement solely relates to the Seller Information) at the expense of the
Seller, do all things reasonably necessary to assist the Depositor to prepare
and furnish to the Dealers, such amendments or supplements to the Offering
Documents as may be necessary so that the Seller Information in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, be misleading and will comply with applicable law.
(All terms under this clause (e) and not otherwise defined in this Agreement
shall have the meanings set forth in the Indemnification Agreement, dated as of
July 16, 2015, among the Underwriters, the Initial Purchasers, the Seller and
the Purchaser (the “Indemnification Agreement” and, together with this
Agreement, the “Operative Documents”)); and

 

(f)          for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit U, Exhibit V and Exhibit Z to the Pooling and Servicing
Agreement, to the extent contemplated to be provided by the Seller, within the
time periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement and any other Servicing Function
Participant.

 

SECTION 6     Representations and Warranties.

 

(a)         The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)          The Seller is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance

 



-6-

 

 

under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;

 

(ii)        Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)       The execution and delivery of each Operative Document by the Seller
and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)       There is no action, suit, proceeding or investigation pending or, to
the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)        The Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in the Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect its performance under any
Operative Document;

 

(vi)       No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller;

 



-7-

 

 

(vii)       The transfer, assignment and conveyance of the Mortgage Loans by the
Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)      Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as defined in Rule 15Ga-2 under
the Exchange Act) in connection with the transactions contemplated herein and in
the Offering Documents and, except for the accountants with respect to the
Accountants’ Due Diligence Report, the Seller has not employed (and, through and
including the Closing Date, will not employ) any third party to engage in any
activity that constitutes “due diligence services” within the meaning of Rule
17g-10 under the Exchange Act in connection with the transactions contemplated
herein and in the Offering Documents. The Underwriters and Initial Purchasers
are third-party beneficiaries of the provisions set forth in this Section
6(a)(viii).

 

(b)         The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)          The Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, with full corporate
power and authority to own its assets and conduct its business, is duly
qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 

(ii)         Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)        The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the

 



-8-

 

 

Purchaser, or result in the creation or imposition of any lien on any of the
Purchaser’s assets or property, in each case which would materially and
adversely affect the ability of the Purchaser to carry out the transactions
contemplated by this Agreement;

 

(iv)         There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)          The Purchaser is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Purchaser or its properties or might have consequences that would
materially and adversely affect its performance under any Operative Document;

 

(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)        The Purchaser (A) prepared one or more reports on Form ABS-15G
(each, a “Form 15G”) containing the findings and conclusions of the Accountant’s
Due Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2,
any other rules and regulations of the Securities and Exchange Commission and
the Exchange Act; (B) provided a copy of the final draft of each such Form 15G
to the Underwriters and the Initial Purchasers at least 6 Business Days before
the first sale in the offering contemplated by the Offering Documents; and (C)
furnished each such Form 15G to the Securities and Exchange Commission on EDGAR
at least 5 Business Days before the first sale in the offering contemplated by
the Offering Documents as required by Rule 15Ga-2.

 

(c)          The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)          Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special

 



-9-

 

 

Servicer or the Purchaser receives a Repurchase Request, then such party is
required to give prompt written notice thereof to the Seller.

 

(e)          Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein or causes any Mortgage Loan to fail to be a Qualified
Mortgage (any such Document Defect shall constitute a “Material Document Defect”
and any such Breach shall constitute a “Material Breach”). If such Document
Defect or Breach has been determined to be a Material Document Defect or
Material Breach, then the Special Servicer will be required to give prompt
written notice thereof to the Seller. Promptly upon becoming aware of any such
Material Document Defect or Material Breach (including through a written notice
given by the Master Servicer or the Special Servicer, as provided above if the
Document Defect or Breach identified therein is a Material Document Defect or
Material Breach, as the case may be), the Seller shall, not later than 90 days
from the earlier of the Seller’s discovery or receipt of notice of, and receipt
of a demand to take action with respect to, such Material Document Defect or
Material Breach, as the case may be (or, in the case of a Material Document
Defect or Material Breach relating to a Mortgage Loan not being a “qualified
mortgage” within the meaning of the REMIC Provisions, not later than 90 days
from any party discovering such Material Document Defect or Material Breach),
cure the same in all material respects (which cure shall include payment of any
losses and Additional Trust Fund Expenses associated therewith) or, if such
Material Document Defect or Material Breach, as the case may be, cannot be cured
within such 90 day period, the Seller shall either (i) repurchase the affected
Mortgage Loan or any related REO Property (or the Trust Fund’s interest therein)
at the applicable Purchase Price by wire transfer of immediately available funds
to the Collection Account or (ii) substitute a Qualified Substitute Mortgage
Loan for such affected Mortgage Loan (provided that in no event shall any such
substitution occur later than the second anniversary of the Closing Date) and
pay the Master Servicer, for deposit into the Collection Account, any
Substitution Shortfall Amount in connection therewith; provided, however, that
if (i) such Material Document Defect or Material Breach is capable of being
cured but not within such 90 day period, (ii) such Material Document Defect or
Material Breach is not related to any Mortgage Loan’s not being a “qualified
mortgage” within the meaning of the REMIC Provisions and (iii) the Seller has
commenced and is diligently proceeding with the cure of such Material Document
Defect or Material Breach within such 90 day period, then the Seller shall have
an additional 90 days to complete such cure, or, in the event of a failure to so
cure, to complete such repurchase of the related Mortgage Loan or substitute a
Qualified Substitute Mortgage Loan as described above (it being understood and
agreed that, in connection with the Seller’s receiving such additional 90 day
period, the Seller shall deliver an Officer’s Certificate to the Trustee, the
Special Servicer and the Certificate Administrator setting forth the reasons
such Material Document Defect or Material Breach is not capable of being cured
within the initial 90 day period and what actions the Seller is pursuing in
connection with the cure thereof and stating that the Seller anticipates that
such Material Document Defect or Material Breach will be cured within such
additional 90 day period); and provided, further, that, if any such Material
Document Defect is still not cured after the initial 90 day period and any such
additional 90 day period solely due to the failure of the Seller to have
received the recorded document, then the Seller shall be entitled to continue to
defer its cure,

 



-10-

 

 

repurchase or substitution obligations in respect of such Document Defect so
long as the Seller certifies to the Trustee, the Special Servicer and the
Certificate Administrator every 30 days thereafter that the Document Defect is
still in effect solely because of its failure to have received the recorded
document and that the Seller is diligently pursuing the cure of such defect
(specifying the actions being taken), except that no such deferral of cure,
repurchase or substitution may continue beyond the date that is 18 months
following the Closing Date. Any such repurchase or substitution of a Mortgage
Loan shall be on a whole loan, servicing released basis. The Seller shall have
no obligation to monitor the Mortgage Loans regarding the existence of a Breach
or a Document Defect, but if the Seller discovers a Material Breach or Material
Document Defect with respect to a Mortgage Loan, it will notify the Purchaser.
Monthly Payments due with respect to each Qualified Substitute Mortgage Loan (if
any) after the related Due Date in the month of substitution, and Monthly
Payments due with respect to each Mortgage Loan being repurchased or replaced,
and received by the Master Servicer or the Special Servicer on behalf of the
Trust, after the related Cut-off Date through, but not including, the related
date of repurchase or substitution, shall be part of the Trust Fund. Monthly
Payments due with respect to each Qualified Substitute Mortgage Loan (if any) on
or prior to the related Due Date in the month of substitution, and Monthly
Payments due with respect to each Mortgage Loan being repurchased or replaced
and received by the Master Servicer or the Special Servicer on behalf of the
Trust after the related date of repurchase or substitution, shall not be part of
the Trust Fund and are to be remitted by the Master Servicer to the Seller
effecting the related repurchase or substitution promptly following receipt.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

 

(f)          In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to

 



-11-

 

 

effect the retransfer and reconveyance of the Mortgage Loan and the security
therefor to the Seller or its designee; provided that such tender by the Trustee
and the Custodian shall be conditioned upon its receipt from the Master Servicer
of a Request for Release and an Officer’s Certificate to the effect that the
requirements for repurchase or substitution have been satisfied.

 

(g)          The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.

 

(h)          Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase, or substitute for, any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.

 

(i)           The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request. Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as asserted in the Repurchase Request)
or (y) any rejection or dispute of a Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission pursuant to Rule 15Ga-1 under the Exchange Act with respect
to the Mortgage Loans on or before the date that is five (5) Business Days
before the date such Form ABS-15G is required to be filed with the Securities
and Exchange Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

-12-

 

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any Repurchase Request that is the subject of a 15Ga-1
Notice.

 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001644697.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7     Review of Mortgage File. The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.

 

SECTION 8     Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)          Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.

 

-13-

 

 

(b)          The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)          The Purchaser shall have received the following additional closing
documents:

 

(i)           copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)          a certificate as of a recent date of the Secretary of State of the
State of Delaware to the effect that the Seller is duly organized, existing and
in good standing in the State of Delaware;

 

(iii)         an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)         an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and

 

(v)          a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller or
the Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or the Mortgage Loans, in the light of the circumstances under which they
were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus Supplement appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.

 

(d)          The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement. The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.

 

(e)          The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.

 

(f)           The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and

 



-14-

 

 

opinions to evidence fulfillment of the conditions set forth in this Agreement
as the Purchaser and its counsel may reasonably request.

 

SECTION 9      Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10     Expenses. The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel; (iv)
the fees and disbursements of a firm of certified public accountants selected by
the Purchaser and the Seller with respect to numerical information in respect of
the Mortgage Loans and the Certificates included in the Prospectus, Primary Free
Writing Prospectus, the Prospectus Supplement, the Preliminary Offering
Circular, the Final Offering Circular and any related disclosure for the initial
Form 8-K, including the cost of obtaining any “comfort letters” with respect to
such items; (v) the costs and expenses in connection with the qualification or
exemption of the Certificates under state securities or blue sky laws, including
filing fees and reasonable fees and disbursements of counsel in connection
therewith; (vi) the costs and expenses in connection with any determination of
the eligibility of the Certificates for investment by institutional investors in
any jurisdiction and the preparation of any legal investment survey, including
reasonable fees and disbursements of counsel in connection therewith; (vii) the
costs and expenses in connection with printing (or otherwise reproducing) and
delivering the Registration Statement, Prospectus, Primary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular and Final
Offering Circular and the reproducing and delivery of this Agreement and the
furnishing to the Underwriters of such copies of the Registration Statement,
Prospectus, Primary Free Writing Prospectus, Prospectus Supplement, Preliminary
Offering Circular, Final Offering Circular and this Agreement as the
Underwriters may reasonably request; (viii) the fees of the rating agency or
agencies requested to rate the Certificates; (ix) the reasonable fees and
expenses of Cadwalader, Wickersham & Taft LLP, as counsel to the Purchaser; and
(x) the reasonable fees and expenses of Orrick, Herrington & Sutcliffe LLP, as
counsel to the Underwriters and the Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11     Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way

 



-15-

 

 

affect the validity or enforceability of the other provisions of this Agreement.
Furthermore, the parties shall in good faith endeavor to replace any provision
held to be invalid or unenforceable with a valid and enforceable provision which
most closely resembles, and which has the same economic effect as, the provision
held to be invalid or unenforceable.

 

SECTION 12     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13     Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 14    Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND
(IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY
CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER AND AGREES THAT
NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

SECTION 15     No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 

SECTION 16     Assignment. The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their

 



-16-

 

 

permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.

 

SECTION 17     Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, (ii) if sent to the Seller,
will be mailed, hand delivered, couriered or sent by facsimile transmission or
electronic mail and confirmed to it at MC-Five Mile Commercial Mortgage Finance
LLC, 1330 Avenue of the Americas, New York, New York 10019, Attention: Matthew
Philip, Managing Director, fax number (212) 315-9857, and (iii) in the case of
any of the preceding parties, such other address as may hereafter be furnished
to the other party in writing by such parties.

 

SECTION 18     Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19    Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20    Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

-17-

 

 

SECTION 21     No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22     Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23     Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.

 

* * * * * *

 



-18-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

          GS MORTGAGE SECURITIES CORPORATION II         By: /s/ Leah Nivison   
  Name: Leah Nivison     Title: Vice President         MC-FIVE MILE COMMERCIAL
MORTGAGE FINANCE LLC             By: /s/ Erin O’ Callaghan     Name: Erin O’
Callaghan     Title: Managing Director

 

 

GS 2015-GC32 – MC-Five Mile Mortgage Loan Purchase Agreement

 

 

 

EXHIBIT A

 

MORTGAGE LOAN SCHEDULE

 



A-1

 





GSMS 2015-GC32                                                                  
                                    Control Number   Footnotes   Loan Number  
Property Name   Address   City   State   Zip Code    Cut-Off Date Balance ($)  
Mortgage Loan Rate (%)   Remaining Term To Maturity (Mos.)   Maturity Date  
Remaining Amortization Term (Mos.)   Servicing Fee Rate (%)   Subservicing Fee
Rate (%) 18       MC0027F07   Skyline Property Portfolio                  
15,150,000   4.83500%   120   7/6/2025   324   0.00500%   0.00000% 18.01      
MC0027F07 - MC0029B64   Heartland Village Shopping Center   8411 Windfall Lane  
Camby   Indiana   46113                             18.02       MC0027F07 -
MC0029B15   Park 52   8364-8478 Brookville Road   Indianapolis   Indiana   46239
                            18.03       MC0027F07 - MC0029B07   Andrade Business
Park   10702-10816 Deandra Drive and 10656-10668 Andrade Drive   Zionsville  
Indiana   46077                             18.04       MC0027F07 - MC0029B23  
Fairview Corners   520 North State Road 135   Greenwood   Indiana   46142      
                      18.05       MC0027F07 - MC0029B31   Elmwood Tech  
5555-5575 Elmwood Avenue   Indianapolis   Indiana   46203                      
      18.06       MC0027F07 - MC0029B56   White River Landing   205 North State
Road 135   Greenwood   Indiana   46142                             18.07      
MC0027F07 - MC0029B80   Holiday Center   3992 25th Street   Columbus   Indiana  
47203                             18.08       MC0027F07 - MC0029B98   Whiteland
Retail Center   989 North US Highway 31   Whiteland   Indiana   46184          
                  18.09       MC0027F07 - MC0029B49   Franklin Shoppes  
1701-1713 North Morton Street   Franklin   Indiana   46131                      
      22       MC00257F7   Chicago Multifamily Portfolio                  
12,551,970   5.30000%   119   6/6/2025   359   0.00500%   0.00000% 22.01      
MC00257F7 - MC00268B3   5334-5362 West Madison Street   5334-5362 West Madison
Street   Chicago   Illinois   60644                             22.02      
MC00257F7 - MC0026880   5300 South Martin Luther King Junior Drive   5300 South
King Drive   Chicago   Illinois   60615                             22.03      
MC00257F7 - MC0026864   1115-27 East 81st Street   1115-27 East 81st Street  
Chicago   Illinois   60619                             22.04       MC00257F7 -
MC0026856   5248 South Martin Luther King Junior Drive   5248 South King Drive  
Chicago   Illinois   60615                             22.05       MC00257F7 -
MC0026807   4900-4910 West Jackson Boulevard   4900-4910 West Jackson Boulevard
  Chicago   Illinois   60644                             22.06       MC00257F7 -
MC0026849   130-136 North Leamington Avenue   130-136 North Leamington Avenue  
Chicago   Illinois   60644                             22.07       MC00257F7 -
MC0026898   8211-8213, 8214, and 8223 South Exchange Avenue   8211-8214 and 8223
South Exchange Avenue   Chicago   Illinois   60617                            
22.08       MC00257F7 - MC0026823   8231-8239 South Ingleside   8231-8239 South
Ingleside Avenue   Chicago   Illinois   60619                             22.09
      MC00257F7 - MC00268A5   3101 W. Lexington Street   3101 West Lexington
Street   Chicago   Illinois   60612                             22.10      
MC00257F7 - MC0026831   8200 South Exchange Avenue   8200 South Exchange Avenue
  Chicago   Illinois   60617                             30       MC00248C6  
Birney Portfolio - Galleria Oaks   5151 Richmond Avenue   Houston   Texas  
77056   10,000,000   4.57000%   120   7/6/2025   360   0.00500%   0.00000% 34  
    MC0026E59   520 West Avenue   520 West Avenue   Norwalk   Connecticut  
06850   9,000,000   4.82000%   120   7/6/2025   360   0.00500%   0.00000% 35    
  MC00296F0   Conlon MHC Portfolio 3                   9,000,000   4.51500%  
120   7/6/2025   360   0.00500%   0.00000% 35.01       MC00296F0 - MC0029892  
All Star   2217 Michael Drive   Raleigh   North Carolina   27603                
            35.02       MC00296F0 - MC00298A9   Orion Oaks   5004 Crowders Trail
  Gastonia   North Carolina   28052                             35.03      
MC00296F0 - MC00298B7   Oakland Glen   2516 Heidelberg Drive   Concord   North
Carolina   28025                             35.04       MC00296F0 - MC00298C5  
Princeton Village   8873 Princeton Glendale Road   Hamilton   Ohio   45011      
                      53       MC0027FB3   Binford Shoppes   5868 East 71st
Street   Indianapolis   Indiana   46220   4,100,000   4.54000%   120   7/6/2025
  360   0.00250%   0.06000% 60       MC0028BA7   Lakewood Galleria   5115
Candlewood Street   Lakewood   California   90712   3,100,000   4.68500%   120  
7/6/2025   352   0.00500%   0.00000% 63       MC0026E26   Lakewood Village  
65651 East 255 Road   Grove   Oklahoma   74344   2,545,641   4.88000%   119  
6/6/2025   299   0.00500%   0.00000%

 

 

 





GSMS 2015-GC32                                                                  
                                    Control Number   Footnotes   Loan Number  
Property Name   Mortgage Loan Seller   Crossed Group   ARD (Yes / No)   Final
Maturity Date   Revised Rate   Companion Loan Flag   Companion Loan Cut-off
Balance   Companion Loan Interest Rate   Companion Loan Remaining Term To
Maturity / ARD (Mos.)   Companion Loan Maturity Date / ARD   Companion Loan
Remaining Amortization Term (Mos.) 18       MC0027F07   Skyline Property
Portfolio   MC-FiveMile   NAP   No                                 18.01      
MC0027F07 - MC0029B64   Heartland Village Shopping Center                      
                      18.02       MC0027F07 - MC0029B15   Park 52              
                              18.03       MC0027F07 - MC0029B07   Andrade
Business Park                                             18.04       MC0027F07
- MC0029B23   Fairview Corners                                             18.05
      MC0027F07 - MC0029B31   Elmwood Tech                                      
      18.06       MC0027F07 - MC0029B56   White River Landing                  
                          18.07       MC0027F07 - MC0029B80   Holiday Center    
                                        18.08       MC0027F07 - MC0029B98  
Whiteland Retail Center                                             18.09      
MC0027F07 - MC0029B49   Franklin Shoppes                                        
    22       MC00257F7   Chicago Multifamily Portfolio   MC-FiveMile   NAP   No
                                22.01       MC00257F7 - MC00268B3   5334-5362
West Madison Street                                             22.02      
MC00257F7 - MC0026880   5300 South Martin Luther King Junior Drive              
                              22.03       MC00257F7 - MC0026864   1115-27 East
81st Street                                             22.04       MC00257F7 -
MC0026856   5248 South Martin Luther King Junior Drive                          
                  22.05       MC00257F7 - MC0026807   4900-4910 West Jackson
Boulevard                                             22.06       MC00257F7 -
MC0026849   130-136 North Leamington Avenue                                    
        22.07       MC00257F7 - MC0026898   8211-8213, 8214, and 8223 South
Exchange Avenue                                             22.08      
MC00257F7 - MC0026823   8231-8239 South Ingleside                              
              22.09       MC00257F7 - MC00268A5   3101 W. Lexington Street      
                                      22.10       MC00257F7 - MC0026831   8200
South Exchange Avenue                                             30      
MC00248C6   Birney Portfolio - Galleria Oaks   MC-FiveMile   NAP   No          
                      34       MC0026E59   520 West Avenue   MC-FiveMile   NAP  
No                                 35       MC00296F0   Conlon MHC Portfolio 3  
MC-FiveMile   NAP   No                                 35.01       MC00296F0 -
MC0029892   All Star                                             35.02      
MC00296F0 - MC00298A9   Orion Oaks                                            
35.03       MC00296F0 - MC00298B7   Oakland Glen                                
            35.04       MC00296F0 - MC00298C5   Princeton Village              
                              53       MC0027FB3   Binford Shoppes   MC-FiveMile
  NAP   No                                 60       MC0028BA7   Lakewood
Galleria   MC-FiveMile   NAP   No                                 63      
MC0026E26   Lakewood Village   MC-FiveMile   NAP   No                          
     

 

 

 







 

 EXHIBIT B

 

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 



B-1

 

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

(1)               Whole Loan; Ownership of Mortgage Loans. Except with respect
to a Mortgage Loan that is part of a Whole Loan, each Mortgage Loan is a whole
loan and not a participation interest in a Mortgage Loan. Each Mortgage Loan
that is part of a Whole Loan is a senior or pari passu portion of a whole loan
evidenced by a senior or pari passu note. At the time of the sale, transfer and
assignment to Depositor, no Mortgage Note or Mortgage was subject to any
assignment (other than assignments to the Sponsor), participation or pledge, and
the Sponsor had good title to, and was the sole owner of, each Mortgage Loan
free and clear of any and all liens, charges, pledges, encumbrances,
participations, any other ownership interests on, in or to such Mortgage Loan
other than any servicing rights appointment, or similar agreement, and rights of
the holder of a related Companion Loan pursuant to a Co-Lender Agreement.
Sponsor has full right and authority to sell, assign and transfer each Mortgage
Loan, and the assignment to Depositor constitutes a legal, valid and binding
assignment of such Mortgage Loan free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering such Mortgage Loan other
than the rights of the holder of a related Companion Loan pursuant to a
Co-Lender Agreement.

 

(2)               Loan Document Status. Each related Mortgage Note, Mortgage,
Assignment of Leases (if a separate instrument), guaranty and other agreement
executed by or on behalf of the related Mortgagor, guarantor or other obligor in
connection with such Mortgage Loan is the legal, valid and binding obligation of
the related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Sponsor in connection
with the origination of the Mortgage Loan, that would deny the Mortgagee the
principal benefits intended to be provided by the Mortgage Note, Mortgage or
other Loan Documents.

 

(3)                 Mortgage Provisions. The Loan Documents for each Mortgage
Loan contain provisions that render the rights and remedies of the holder
thereof adequate for the practical realization against the Mortgaged Property of
the principal benefits of the security intended to be provided thereby,
including realization by judicial or, if applicable, nonjudicial foreclosure
subject to the limitations set forth in the Standard Qualifications.

 

(4)                 Mortgage Status; Waivers and Modifications. Since
origination and except by written instruments set forth in the related Mortgage
File (a) the material terms of such Mortgage, Mortgage Note, Mortgage Loan
guaranty, and related Loan Documents have not been waived, impaired, modified,
altered, satisfied, canceled, subordinated or rescinded in any respect which
materially interferes with the security intended to be provided by such
Mortgage; (b) no related Mortgaged Property or any portion thereof has been
released from the lien of the related Mortgage in any manner which materially
interferes with the security intended to be provided by such Mortgage or

 



B-2

 

 

 

the use or operation of the remaining portion of such Mortgaged Property; and
(c) neither the related Mortgagor nor the related guarantor has been released
from its material obligations under the Mortgage Loan.

 

(5)                 Lien; Valid Assignment. Subject to the Standard
Qualifications, each assignment of Mortgage and assignment of Assignment of
Leases to the Issuing Entity constitutes a legal, valid and binding assignment
to the Issuing Entity. Each related Mortgage and Assignment of Leases is freely
assignable without the consent of the related Mortgagor. Each related Mortgage
is a legal, valid and enforceable first lien on the related Mortgagor’s fee (or
if identified on the Mortgage Loan Schedule, leasehold) interest in the
Mortgaged Property in the principal amount of such Mortgage Loan or allocated
loan amount (subject only to Permitted Encumbrances (as defined below) and the
exceptions to paragraph (6) below (each such exception, a “Title Exception”)),
except as the enforcement thereof may be limited by the Standard Qualifications.
Such Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-off Date, to the
Sponsor’s knowledge, is free and clear of any recorded mechanics’ liens,
recorded materialmen’s liens and other recorded encumbrances which are prior to
or equal with the lien of the related Mortgage, except those which are bonded
over, escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Sponsor’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything in this representation to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of Uniform Commercial Code financing statements
is required in order to effect such perfection.

 

(6)                 Permitted Liens; Title Insurance. Each Mortgaged Property
securing a Mortgage Loan is covered by an American Land Title Association loan
title insurance policy or a comparable form of loan title insurance policy
approved for use in the applicable jurisdiction (or, if such policy is yet to be
issued, by a pro forma policy, a preliminary title policy with escrow
instructions or a “marked up” commitment, in each case binding on the title
insurer) (the “Title Policy”) in the original principal amount of such Mortgage
Loan (or with respect to a Mortgage Loan secured by multiple properties, an
amount equal to at least the allocated loan amount with respect to the Title
Policy for each such property) after all advances of principal (including any
advances held in escrow or reserves), that insures for the benefit of the owner
of the indebtedness secured by the Mortgage, the first priority lien of the
Mortgage, which lien is subject only to (a) the lien of current real property
taxes, water charges, sewer rents and assessments due and payable but not yet
delinquent; (b) covenants, conditions and restrictions, rights of way, easements
and other matters of public record; (c) the exceptions (general and specific)
and exclusions set forth in such Title Policy; (d) other matters to which like
properties are commonly subject; (e) the rights of tenants (as tenants only)
under leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; and (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by
clauses (f) and (g) of the preceding sentence, none of the Permitted
Encumbrances are mortgage liens that are senior to or coordinate and co-equal
with the lien of the related Mortgage. Such Title Policy (or, if it has yet to
be issued, the coverage to be provided thereby) is in full force and effect, all
premiums thereon have been paid and no claims have been made by the Sponsor
thereunder and no claims have been paid thereunder. Neither the Sponsor, nor to
the Sponsor’s

 



B-3

 

  

knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)                 Junior Liens. It being understood that B notes secured by
the same Mortgage as a Mortgage Loan are not subordinate mortgages or junior
liens, except for any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, there are no subordinate mortgages
or junior liens securing the payment of money encumbering the related Mortgaged
Property (other than Permitted Encumbrances and the Title Exceptions, taxes and
assessments, mechanics and materialmens liens (which are the subject of the
representation in paragraph (5) above), and equipment and other personal
property financing). Except as set forth on an exhibit to the applicable
Mortgage Loan Purchase Agreement, the Sponsor has no knowledge of any mezzanine
debt secured directly by interests in the related Mortgagor.

 

(8)                 Assignment of Leases and Rents. There exists as part of the
related Mortgage File an Assignment of Leases (either as a separate instrument
or incorporated into the related Mortgage). Subject to the Permitted
Encumbrances and the Title Exceptions, each related Assignment of Leases creates
a valid first-priority collateral assignment of, or a valid first-priority lien
or security interest in, rents and certain rights under the related lease or
leases, subject only to a license granted to the related Mortgagor to exercise
certain rights and to perform certain obligations of the lessor under such lease
or leases, including the right to operate the related leased property, except as
the enforcement thereof may be limited by the Standard Qualifications. The
related Mortgage or related Assignment of Leases, subject to applicable law,
provides that, upon an event of default under the Mortgage Loan, a receiver is
permitted to be appointed for the collection of rents or for the related
Mortgagee to enter into possession to collect the rents or for rents to be paid
directly to the Mortgagee.

 

(9)                 UCC Filings. If the related Mortgaged Property is operated
as a hospitality property, the Sponsor has filed and/or recorded or caused to be
filed and/or recorded (or, if not filed and/or recorded, submitted in proper
form for filing and/or recording), UCC financing statements in the appropriate
public filing and/or recording offices necessary at the time of the origination
of the Mortgage Loan to perfect a valid security interest in all items of
physical personal property reasonably necessary to operate such Mortgaged
Property owned by such Mortgagor and located on the related Mortgaged Property
(other than any non-material personal property, any personal property subject to
a purchase money security interest, a sale and leaseback financing arrangement
as permitted under the terms of the related Mortgage Loan documents or any other
personal property leases applicable to such personal property), to the extent
perfection may be effected pursuant to applicable law by recording or filing, as
the case may be. Subject to the Standard Qualifications, each related Mortgage
(or equivalent document) creates a valid and enforceable lien and security
interest on the items of personalty described above. No representation is made
as to the perfection of any security interest in rents or other personal
property to the extent that possession or control of such items or actions other
than the filing of UCC financing statements are required in order to effect such
perfection.

 

(10)            Condition of Property. The Sponsor or the originator of the
Mortgage Loan inspected or caused to be inspected each related Mortgaged
Property within six months of origination of the Mortgage Loan and within
thirteen months of the Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Sponsor’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)            Taxes and Assessments. All taxes, governmental assessments and
other outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off Date have become

 



B-4

 

  

delinquent in respect of each related Mortgaged Property have been paid, or an
escrow of funds has been established in an amount sufficient to cover such
payments and reasonably estimated interest and penalties, if any, thereon. For
purposes of this representation and warranty, real estate taxes and governmental
assessments and other outstanding governmental charges and installments thereof
shall not be considered delinquent until the earlier of (a) the date on which
interest and/or penalties would first be payable thereon and (b) the date on
which enforcement action is entitled to be taken by the related taxing
authority.

 

(12)            Condemnation. As of the date of origination and to the Sponsor’s
knowledge as of the Cut-off Date, there is no proceeding pending, and, to the
Sponsor’s knowledge as of the date of origination and as of the Cut-off Date,
there is no proceeding threatened, for the total or partial condemnation of such
Mortgaged Property that would have a material adverse effect on the value, use
or operation of the Mortgaged Property.

 

(13)            Actions Concerning Mortgage Loan. As of the date of origination
and to the Sponsor’s knowledge as of the Cut-off Date, there was no pending or
filed action, suit or proceeding, arbitration or governmental investigation
involving any Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged
Property, an adverse outcome of which would reasonably be expected to materially
and adversely affect (a) such Mortgagor’s title to the Mortgaged Property,
(b) the validity or enforceability of the Mortgage, (c) such Mortgagor’s ability
to perform under the related Mortgage Loan, (d) such guarantor’s ability to
perform under the related guaranty, (e) the principal benefit of the security
intended to be provided by the Mortgage Loan documents or (f) the current
principal use of the Mortgaged Property.

 

(14)            Escrow Deposits. All escrow deposits and payments required to be
escrowed with Mortgagee pursuant to each Mortgage Loan are in the possession, or
under the control, of the Sponsor or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Sponsor to Depositor or its servicer.

 

(15)            No Holdbacks. The principal amount of the Mortgage Loan stated
on the Mortgage Loan Schedule has been fully disbursed as of the Closing Date
and there is no requirement for future advances thereunder (except in those
cases where the full amount of the Mortgage Loan has been disbursed but a
portion thereof is being held in escrow or reserve accounts pending the
satisfaction of certain conditions relating to leasing, repairs or other matters
with respect to the related Mortgaged Property, the Mortgagor or other
considerations determined by Sponsor to merit such holdback).

 

(16)             Insurance. Each related Mortgaged Property is, and is required
pursuant to the related Mortgage to be, insured by a property insurance policy
providing coverage for loss in accordance with coverage found under a “special
cause of loss form” or “all risk form” that includes replacement cost valuation
issued by an insurer meeting the requirements of the related Loan Documents and
having a claims-paying or financial strength rating of at least “A-:VIII” from
A.M. Best Company or “A3” (or the equivalent) from Moody’s Investors Service,
Inc. or “A-” from Standard & Poor’s Ratings Services (collectively the
“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 



B-5

 

 

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Sponsor.

 

(17)             Access; Utilities; Separate Tax Lots. Each Mortgaged Property
(a) is located on or adjacent to a public road and has direct legal access to
such road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to

 



B-6

 



  

the applicable governing authority for creation of separate tax lots, in which
case the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to
pay taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)             No Encroachments. To the Sponsor’s knowledge based solely on
surveys obtained in connection with origination and the Mortgagee’s Title Policy
(or, if such policy is not yet issued, a pro forma title policy, a preliminary
title policy with escrow instructions or a “marked up” commitment) obtained in
connection with the origination of each Mortgage Loan, all material improvements
that were included for the purpose of determining the appraised value of the
related Mortgaged Property at the time of the origination of such Mortgage Loan
are within the boundaries of the related Mortgaged Property, except
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy. No improvements on adjoining parcels encroach
onto the related Mortgaged Property except for encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy. No improvements encroach upon any easements except for encroachments the
removal of which would not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy.

 

(19)             No Contingent Interest or Equity Participation. No Mortgage
Loan has a shared appreciation feature, any other contingent interest feature or
a negative amortization feature or an equity participation by Sponsor.

 

(20)             REMIC. The Mortgage Loan is a “qualified mortgage” within the
meaning of Section 860G(a)(3) of the Code (but determined without regard to the
rule in Treasury Regulations Section 1.860G-2(f)(2) that treats certain
defective mortgage loans as qualified mortgages), and, accordingly, (A) the
issue price of the Mortgage Loan to the related Mortgagor at origination did not
exceed the non-contingent principal amount of the Mortgage Loan and (B) either:
(a) such Mortgage Loan is secured by an interest in real property (including
buildings and structural components thereof, but excluding personal property)
having a fair market value (i) at the date the Mortgage Loan (or related Whole
Loan) was originated at least equal to 80% of the adjusted issue price of the
Mortgage Loan (or related Whole Loan) on such date or (ii) at the Closing Date
at least equal to 80% of the adjusted issue price of the Mortgage Loan (or
related Whole Loan) on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (A) the
amount of any lien on the real property interest that is senior to the Mortgage
Loan and (B) a proportionate amount of any lien that is in parity with the
Mortgage Loan; or (b) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2). All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.

 

(21)             Compliance with Usury Laws. The Mortgage Rate (exclusive of any
default interest, late charges, yield maintenance charge, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

(22)             Authorized to do Business. To the extent required under
applicable law, as of the Cut-off Date or as of the date that such entity held
the Mortgage Note, each holder of the Mortgage Note was authorized to originate,
acquire and/or hold (as applicable) the Mortgage Note in the jurisdiction in

 



B-7

 



 

which each related Mortgaged Property is located, or the failure to be so
authorized does not materially and adversely affect the enforceability of such
Mortgage Loan by the Trust.

 

(23)             Trustee under Deed of Trust. With respect to each Mortgage
which is a deed of trust, as of the date of origination and, to the Sponsor’s
knowledge, as of the Closing Date, a trustee, duly qualified under applicable
law to serve as such, currently so serves and is named in the deed of trust or
has been substituted in accordance with the Mortgage and applicable law or may
be substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)             Local Law Compliance. To the Sponsor’s knowledge, based upon
any of a letter from any governmental authorities, a legal opinion, an
architect’s letter, a zoning consultant’s report, an endorsement to the related
Title Policy, or other affirmative investigation of local law compliance
consistent with the investigation conducted by the Sponsor for similar
commercial and multifamily mortgage loans intended for securitization, there are
no material violations of applicable zoning ordinances, building codes and land
laws (collectively “Zoning Regulations”) with respect to the improvements
located on or forming part of each Mortgaged Property securing a Mortgage Loan
as of the date of origination of such Mortgage Loan (or related Whole Loan, as
applicable) and as of the Cut-off Date, other than those which (i) are insured
by the Title Policy or a law and ordinance insurance policy or (ii) would not
have a material adverse effect on the value, operation or net operating income
of the Mortgaged Property. The terms of the Loan Documents require the Mortgagor
to comply in all material respects with all applicable governmental regulations,
zoning and building laws.

 

(25)             Licenses and Permits. Each Mortgagor covenants in the Loan
Documents that it shall keep all material licenses, permits and applicable
governmental authorizations necessary for its operation of the Mortgaged
Property in full force and effect, and to the Sponsor’s knowledge based upon any
of a letter from any government authorities or other affirmative investigation
of local law compliance consistent with the investigation conducted by the
Sponsor for similar commercial and multifamily mortgage loans intended for
securitization, all such material licenses, permits and applicable governmental
authorizations are in effect. The Mortgage Loan requires the related Mortgagor
to be qualified to do business in the jurisdiction in which the related
Mortgaged Property is located.

 

(26)             Recourse Obligations. The Loan Documents for each Mortgage Loan
provide that such Mortgage Loan (a) becomes full recourse to the Mortgagor and
guarantor (which is a natural person or persons, or an entity distinct from the
Mortgagor (but may be affiliated with the Mortgagor) that has assets other than
equity in the related Mortgaged Property that are not de minimis) in any of the
following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by the Mortgagor; (ii) the Mortgagor or
guarantor shall have colluded with (or, alternatively, solicited or caused to be
solicited) other creditors to cause an involuntary bankruptcy filing with
respect to the Mortgagor or (iii) voluntary transfers of either the Mortgaged
Property or equity interests in Mortgagor made in violation of the Loan
Documents; and (b) contains provisions providing for recourse against the
Mortgagor and guarantor (which is a natural person or persons, or an entity
distinct from the Mortgagor (but may be affiliated with the Mortgagor) that has
assets other than equity in the related Mortgaged Property that are not de
minimis), for losses and damages sustained by reason of Mortgagor’s
(i) misappropriation of rents after the occurrence of an event of default under
the Mortgage Loan; (ii) misappropriation of (A) insurance proceeds or
condemnation awards or (B) security deposits or, alternatively, the failure of
any security deposits to be delivered to Mortgagee upon foreclosure or action in
lieu thereof (except to the extent applied in accordance with leases prior to a
Mortgage Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Loan
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 

(27)             Mortgage Releases. The terms of the related Mortgage or related
Loan Documents do not provide for release of any material portion of the
Mortgaged Property from the lien of the

 



B-8

 

  

Mortgage except (a) a partial release, accompanied by principal repayment, of
not less than a specified percentage at least equal to the lesser of (i) 110% of
the related allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Mortgage Loan, (b) upon payment in
full of such Mortgage Loan, (c) upon a Defeasance defined in (32) below,
(d) releases of out-parcels that are unimproved or other portions of the
Mortgaged Property which will not have a material adverse effect on the
underwritten value of the Mortgaged Property and which were not afforded any
material value in the appraisal obtained at the origination of the Mortgage Loan
and are not necessary for physical access to the Mortgaged Property or
compliance with zoning requirements, or (e) as required pursuant to an order of
condemnation or taking by a State or any political subdivision or authority
thereof. With respect to any partial release under the preceding clauses (a) or
(d), either: (x) such release of collateral (i) would not constitute a
“significant modification” of the subject Mortgage Loan within the meaning of
Treasury Regulations Section 1.860G-2(b)(2) and (ii) would not cause the subject
Mortgage Loan to fail to be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or servicer can, in
accordance with the related Loan Documents, condition such release of collateral
on the related Mortgagor’s delivery of an opinion of tax counsel to the effect
specified in the immediately preceding clause (x). For purposes of the preceding
clause (x), for all Mortgage Loans originated after December 6, 2010, if the
fair market value of the real property constituting such Mortgaged Property
after the release is not equal to at least 80% of the principal balance of the
Mortgage Loan (or related Whole Loan)outstanding after the release, the
Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)           Financial Reporting and Rent Rolls. The Mortgage Loan documents
for each Mortgage Loan require the Mortgagor to provide the owner or holder of
the Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)           Acts of Terrorism Exclusion. With respect to each Mortgage Loan
over $20 million, the related special-form all-risk insurance policy and
business interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Sponsor’s knowledge, do not, as of
the Cut-off

 



B-9

 



 

Date, specifically exclude Acts of Terrorism, as defined in TRIA, from coverage,
or if such coverage is excluded, it is covered by a separate terrorism insurance
policy. With respect to each Mortgage Loan, the related Loan Documents do not
expressly waive or prohibit the Mortgagee from requiring coverage for Acts of
Terrorism, as defined in TRIA, or damages related thereto; provided, however,
that if TRIA or a similar or subsequent statute is not in effect, then provided
that terrorism insurance is commercially available, the Mortgagor under each
Mortgage Loan is required to carry terrorism insurance, but in such event the
Mortgagor shall not be required to spend more than the Terrorism Cap Amount on
terrorism insurance coverage, and if the cost of terrorism insurance exceeds the
Terrorism Cap Amount, the Mortgagor is required to purchase the maximum amount
of terrorism insurance available with funds equal to the Terrorism Cap Amount.
The “Terrorism Cap Amount” is the specified percentage (which is at least equal
to 200%) of the amount of the insurance premium that is payable at such time in
respect of the property and business interruption/rental loss insurance required
under the related Loan Documents (without giving effect to the cost of terrorism
and earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30)           Due on Sale or Encumbrance. Subject to specific exceptions set
forth below, each Mortgage Loan contains a “due on sale” or other such provision
for the acceleration of the payment of the unpaid principal balance of such
Mortgage Loan if, without the consent of the holder of the Mortgage (which
consent, in some cases, may not be unreasonably withheld) and/or complying with
the requirements of the related Loan Documents (which provide for transfers
without the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents),
(a) the related Mortgaged Property, or any equity interest of greater than 50%
in the related Mortgagor, is directly or indirectly pledged, transferred or
sold, other than as related to (i) family and estate planning transfers or
transfers upon death or legal incapacity, (ii) transfers to certain affiliates
as defined in the related Loan Documents, (iii) transfers of less than, or other
than, a controlling interest in the related Mortgagor, (iv) transfers to another
holder of direct or indirect equity in the Mortgagor, a specific Person
designated in the related Loan Documents or a Person satisfying specific
criteria identified in the related Loan Documents, such as a qualified
equityholder, (v) transfers of stock or similar equity units in publicly traded
companies or (vi) a substitution or release of collateral within the parameters
of paragraphs (27) and (32) in this Annex E-1 or the exceptions thereto set
forth on Annex E-2, or (vii) as set forth on an exhibit to the applicable
Mortgage Loan Purchase Agreement by reason of any mezzanine debt that existed at
the origination of the related Mortgage Loan, or future permitted mezzanine debt
as set forth on an exhibit to the applicable Mortgage Loan Purchase Agreement or
(b) the related Mortgaged Property is encumbered with a subordinate lien or
security interest against the related Mortgaged Property, other than (i) any
Companion Loan of any Mortgage Loan or any subordinate debt that existed at
origination and is permitted under the related Loan Documents, (ii) purchase
money security interests (iii) any Mortgage Loan that is cross-collateralized
and cross-defaulted with another Mortgage Loan, as set forth on an exhibit to
the applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances.
The Mortgage or other Loan Documents provide that to the extent any Rating
Agency fees are incurred in connection with the review of and consent to any
transfer or encumbrance, the Mortgagor is responsible for such payment along
with all other reasonable out-of-pocket fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.

 

(31)             Single-Purpose Entity. Each Mortgage Loan requires the
Mortgagor to be a Single-Purpose Entity for at least as long as the Mortgage
Loan is outstanding. Both the Loan Documents and the organizational documents of
the Mortgagor with respect to each Mortgage Loan with a Cut-off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor. For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents

 



B-10

 

  

(or if the Mortgage Loan has a Cut-off Date Principal Balance equal to $5
million or less, its organizational documents or the related Loan Documents)
provide substantially to the effect that it was formed or organized solely for
the purpose of owning and operating one or more of the Mortgaged Properties
securing the Mortgage Loans and prohibit it from engaging in any business
unrelated to such Mortgaged Property or Properties, and whose organizational
documents further provide, or which entity represented in the related Loan
Documents, substantially to the effect that it does not have any assets other
than those related to its interest in and operation of such Mortgaged Property
or Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 

(32)             Defeasance. With respect to any Mortgage Loan that, pursuant to
the Loan Documents, can be defeased (a “Defeasance”), (i) the Loan Documents
provide for defeasance as a unilateral right of the Mortgagor, subject to
satisfaction of conditions specified in the Loan Documents; (ii) the Mortgage
Loan cannot be defeased within two years after the Closing Date; (iii) the
Mortgagor is permitted to pledge only United States “government securities”
within the meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the
revenues from which will, in the case of a full Defeasance, be sufficient to
make all scheduled payments under the Mortgage Loan when due, including the
entire remaining principal balance on the maturity date (or on or after the
first date on which payment may be made without payment of a yield maintenance
charge or prepayment penalty), and if the Mortgage Loan permits partial releases
of real property in connection with partial defeasance, the revenues from the
collateral will be sufficient to pay all such scheduled payments calculated on a
principal amount equal to a specified percentage at least equal to the lesser of
(A) 110% of the allocated loan amount for the real property to be released and
(B) the outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor
is required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 

(33)             Fixed Interest Rates. Each Mortgage Loan bears interest at a
rate that remains fixed throughout the remaining term of such Mortgage Loan,
except in situations where default interest is imposed.

 

(34)             Ground Leases. For purposes of this Annex E-1, a “Ground Lease”
shall mean a lease creating a leasehold estate in real property where the fee
owner as the ground lessor conveys for a term or terms of years its entire
interest in the land and buildings and other improvements, if any, comprising
the premises demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Sponsor, its
successors and assigns, Sponsor represents and warrants that:

 

(a)    The Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground

 



B-11

 



 

lessor permits the interest of the lessee to be encumbered by the related
Mortgage and does not restrict the use of the related Mortgaged Property by such
lessee, its successors or assigns in a manner that would materially adversely
affect the security provided by the related Mortgage. No material change in the
terms of the Ground Lease had occurred since the origination of the Mortgage
Loan, except as reflected in any written instruments which are included in the
related Mortgage File;

 

(b)     The lessor under such Ground Lease has agreed in a writing included in
the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)     The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either Mortgagor or the Mortgagee) that extends not
less than 20 years beyond the stated maturity of the related Mortgage Loan, or
10 years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 

(d)     The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances or (ii)  is subject
to a subordination, non-disturbance and attornment agreement to which the
Mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e)     The Ground Lease does not place commercially unreasonably restrictions
on the identity of the Mortgagee and the Ground Lease is assignable to the
holder of the Mortgage Loan and its successors and assigns without the consent
of the lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f)       The Sponsor has not received any written notice of material default
under or notice of termination of such Ground Lease. To the Sponsor’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Sponsor’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)     The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)     The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i)       The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial mortgage
lender;

 

(j)       Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 



B-12

 

  

(k)     In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and

 

(l)       Provided that the Mortgagee cures any defaults which are susceptible
to being cured, the ground lessor has agreed to enter into a new lease with the
Mortgagee upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)            Servicing. The servicing and collection practices used by the
Sponsor with respect to the Mortgage Loan have been, in all respects, legal and
have met customary industry standards for servicing of commercial loans for
conduit loan programs.

 

(36)            Origination and Underwriting. The origination practices of the
Sponsor (or the related originator if the Sponsor was not the originator) with
respect to each Mortgage Loan have been, in all material respects, legal and as
of the date of its origination, such Mortgage Loan (or the related Whole Loan,
as applicable) and the origination thereof complied in all material respects
with, or was exempt from, all requirements of federal, state or local law
relating to the origination of such Mortgage Loan; provided that such
representation and warranty does not address or otherwise cover any matters with
respect to federal, state or local law otherwise covered in this Annex E-1.

 

(37)            No Material Default; Payment Record. No Mortgage Loan has been
more than 30 days delinquent, without giving effect to any grace or cure period,
in making required debt service payments since origination, and as of the date
hereof, no Mortgage Loan is more than 30 days delinquent (beyond any applicable
grace or cure period) in making required payments as of the Closing Date. To the
Sponsor’s knowledge, there is (a) no material default, breach, violation or
event of acceleration existing under the related Mortgage Loan, or (b) no event
(other than payments due but not yet delinquent) which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Sponsor
in this Annex E-1 (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)            Bankruptcy. As of the date of origination of the related
Mortgage Loan and to the Sponsor’s knowledge as of the Cut-off Date, neither the
Mortgaged Property (other than any tenants of such Mortgaged Property), nor any
portion thereof, is the subject of, and no Mortgagor, guarantor or tenant
occupying a single-tenant property is a debtor in state or federal bankruptcy,
insolvency or similar proceeding.

 

(39)            Organization of Mortgagor. With respect to each Mortgage Loan,
in reliance on certified copies of the organizational documents of the Mortgagor
delivered by the Mortgagor in connection with the origination of such Mortgage
Loan or the related Whole Loan, as applicable), the Mortgagor is an entity
organized under the laws of a state of the United States of America, the
District of Columbia or the Commonwealth of Puerto Rico. Except with respect to
any Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another
Mortgagor under another Mortgage Loan.

 

(40)             Environmental Conditions. A Phase I environmental site
assessment (or update of a previous Phase I and or Phase II site assessment)
and, with respect to certain Mortgage Loans, a Phase II environmental site
assessment (collectively, an “ESA”) meeting ASTM requirements were conducted by
a reputable environmental consultant in connection with such Mortgage Loan
within

 



B-13

 

 

12 months prior to its origination date (or an update of a previous ESA was
prepared), and such ESA (i) did not identify the existence of recognized
environmental conditions (as such term is defined in ASTM E1527-05 or its
successor, an “Environmental Condition”) at the related Mortgaged Property or
the need for further investigation, or (ii) if the existence of an Environmental
Condition or need for further investigation was indicated in any such ESA, then
at least one of the following statements is true: (A) an amount reasonably
estimated by a reputable environmental consultant to be sufficient to cover the
estimated cost to cure any material noncompliance with applicable Environmental
Laws or the Environmental Condition has been escrowed by the related Mortgagor
and is held or controlled by the related Mortgagee; (B) if the only
Environmental Condition relates to the presence of asbestos-containing
materials, radon in indoor air, lead based paint or lead in drinking water, the
only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Mortgagor that, based on the ESA, can reasonably be expected to mitigate the
identified risk; (C) the Environmental Condition identified in the related
environmental report was remediated or abated in all material respects prior to
the date hereof, and, if and as appropriate, a no further action or closure
letter was obtained from the applicable governmental regulatory authority (or
the environmental issue affecting the related Mortgaged Property was otherwise
listed by such governmental authority as “closed” or a reputable environmental
consultant has concluded that no further action is required); (D) an
environmental policy or a lender’s pollution legal liability insurance policy
meeting the requirements set forth below that covers liability for the
identified circumstance or condition was obtained from an insurer rated no less
than “A-” (or the equivalent) by Moody’s Investors Service, Inc., Standard &
Poor’s Ratings Services and/or Fitch Ratings, Inc.; (E) a party not related to
the Mortgagor was identified as the responsible party for such condition or
circumstance and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. To Sponsor’s knowledge, except
as set forth in the ESA, there is no Environmental Condition (as such term is
defined in ASTM E1527-05 or its successor) at the related Mortgaged Property.

 

(41)             Appraisal. The Mortgage File contains an appraisal of the
related Mortgaged Property with an appraisal date within 6 months of the
Mortgage Loan origination date, and within 12 months of the Closing Date. The
appraisal is signed by an appraiser who is a Member of the Appraisal Institute
(“MAI”) and, to the Sponsor’s knowledge, had no interest, direct or indirect, in
the Mortgaged Property or the Mortgagor or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan. Each appraiser has represented in such appraisal or in a
supplemental letter that the appraisal satisfies the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation. Each appraisal contains a
statement, or is accompanied by a letter from the appraiser, to the effect that
the appraisal was performed in accordance with the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as in effect on the
date such Mortgage Loan was originated.

 

(42)             Mortgage Loan Schedule. The information pertaining to each
Mortgage Loan which is set forth in the Mortgage Loan Schedule attached as an
exhibit to the related Mortgage Loan Purchase Agreement is true and correct in
all material respects as of the Cut-off Date and contains all information
required by the Pooling and Servicing Agreement to be contained in the Mortgage
Loan Schedule.

 

(43)             Cross-Collateralization. Except with respect to a Mortgage Loan
that is part of a Whole Loan no Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Annex E-2.

 

(44)             Advance of Funds by the Sponsor. After origination, no advance
of funds has been made by the Sponsor to the related Mortgagor other than in
accordance with the Loan Documents, and, to the Sponsor’s knowledge, no funds
have been received from any person other than the related Mortgagor or an
affiliate for, or on account of, payments due on the Mortgage Loan (other than
as contemplated by the Loan Documents, such as, by way of example and not in
limitation of the

 



B-14

 

  

foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Sponsor nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)             Compliance with Anti-Money Laundering Laws. The Sponsor has
complied in all material respects with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 

For purposes of these representations and warranties, the phrases “the Sponsor’s
knowledge” or “the Sponsor’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Sponsor, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 



B-15

 

 

 

 

Exhibit B-30-1

 

List of Mortgage Loans with Current Mezzanine Debt

 

None.

 



B-30-1-1

 

 

Exhibit B-30-2

 

List of Mortgage Loans with Permitted Mezzanine Debt
 

None.

 



B-30-2-1

 

 

Exhibit B-30-3

 

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans

 

None.

 



B-30-3-1

 

 

EXHIBIT C

 

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

          Representation
Number on Annex E-1   Mortgage Loan Name
and Number as
Identified on Annex A   Description of Exception           (5) Lien; Valid
Assignment   Skyline Property Portfolio (No. 18)   A prior owner in the chain of
title has a right of first refusal against the Fairview Corners Mortgaged
Property.  Title coverage was obtained and the borrower covenanted in the
Mortgage Loan Documents to use commercially reasonable efforts to obtain a
subordination agreement post-closing.  The Mortgage Loan Documents contain a
recourse carveout related to any loss.           (5) Lien; Valid Assignment  
Binford Shoppes (No. 53)   The shadow anchor has a right of first refusal with
respect to the Mortgaged Property.  The shadow anchor has executed a waiver
agreement pursuant to which it agreed that its right of first refusal does not
apply to a foreclosure, deed-in-lieu of foreclosure, or the sale by the lender
(or a lender affiliate) after a foreclosure or a deed-in-lieu of foreclosure.  
        (16) Insurance   Birney Portfolio – Galleria Oaks (No. 30)   In the
event of a loss, insurance proceeds relating to the improvements and building on
the Mortgaged Property are distributed directly to the lender in accordance with
related Mortgage Loan Documents. However, any distribution of insurance proceeds
with respect to the common elements for the condominium must go to the
condominium association.  In the event proceeds are sufficient to restore the
Mortgaged Property, the condominium association effects the restoration.  If
proceeds are insufficient to restore the Mortgaged Property, and if damage is
not more than two-thirds of all general common elements, the damage shall be
promptly restored through a special assessment against all unit owners for the
deficiency, payable within 30 days.  However, if the damage is more than
two-thirds of all general common elements, then the condominium regime is
terminated and the property sold with proceeds distributed pro rata, unless 100%
of the unit owners and their related mortgagees agree to restore within 100
days.           (16) Insurance   Conlon MHC Portfolio 3 (No. 35)   The Princeton
Village MHC Mortgaged Property is located in a flood zone, but insurance could
not be obtained under the National Flood Insurance Program due to lack of
permanent structures on the Mortgaged Property.  The Mortgage Loan Documents
provide a nonrecourse carveout for losses due to flood.           (24) Local Law
Compliance   Chicago Multifamily Portfolio (No. 22)   The 8200 S. Exchange
Avenue, 8231-8239 South Ingleside, 1115-27 East 81st Street and 8211—8213, 8214
and 8223 South Exchange Avenue Mortgaged Properties are legal non-conforming as
to use.  The applicable rebuild provision provides that if the non-conforming
building or structure is partially damaged or totally destroyed, it may be
repaired or rebuilt if a building permit is obtained within 18 months’ of the
date of the damage, provided that the resulting building is not more out of
compliance than the building being replaced.  A non-recourse carveout was added
to the Loan Documents relating to the inability to rebuild to include the same
amount of rentable square feet and number (and size) of dwelling units as
existed prior to the casualty.           (24) Local Law Compliance   Chicago
Multifamily Portfolio (No. 22)   Certain of the Mortgaged Properties contain
existing building code violations, which have been resolved, but are awaiting
inspection and approval by the applicable agency.  A non-recourse carveout was
added to the Loan Documents relating to any losses sustained due to building
code violations.           (28) Financial Reporting and Rent Rolls   Skyline
Property Portfolio (No. 18)   Each individual borrower is required to provide
the required financial information, but not on a combined basis.

 

C-1

 

 

EXHIBIT D

 

FORM OF OFFICER’S CERTIFICATE

 

[                               ] (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of July 1,
2015 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated February 9, 2015 (the “Base Prospectus”), as
supplemented by the Prospectus Supplement, dated July 17, 2015 (the “Prospectus
Supplement” and, together with the Base Prospectus, the “Prospectus”), relating
to the offering of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB,
Class X-A, Class X-B, Class A-S, Class B, Class PEZ, Class C, Class D and Class
X-D Certificates, nor the Offering Circular, dated July 17, 2015 (the “Offering
Circular”), relating to the offering of the Class E, Class F, Class G, Class H
and Class R Certificates, in the case of the Prospectus, as of the date of the
Prospectus Supplement or as of the date hereof, or the Offering Circular, as of
the date thereof or as of the date hereof, included or includes any untrue
statement of a material fact relating to the Seller, the Mortgage Loans, the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates, or omitted or omits to state therein a material fact relating to the
Seller, the Mortgage Loans, the related Mortgaged Properties and the related
Mortgagors and their respective affiliates required to be stated therein or
necessary in order to make the statements therein relating to the Seller, the
Mortgage Loans, the related Mortgaged Properties and the related Mortgagors and
their respective affiliates, in the light of the circumstances under which they
were made, not misleading.

 

D-1

 

 

 Capitalized terms used herein without definition have the meanings given them
in the Agreement or, if not defined therein, in the Indemnification Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

D-2

 

 

Certified this __ day of July, 2015.

          MC-FIVE MILE MORTGAGE FINANCE LLC         By:         Name:     Title:

 

D-3

 